Citation Nr: 0408639	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from May 1942 to July 1962; 
he died in October 1987.  The appellant states that she is 
the veteran's daughter.  Her claim stems from the RO's 
February 2001 denial of a claim for VA death benefits filed 
by her mother, C.A.  The appellant's mother filed a notice of 
disagreement with the denial in April 2001, but died in July 
2001 while the appeal remained pending.  The appellant filed 
an application for accrued benefits from a deceased 
beneficiary in November 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), that 
denied the appellant's claim for entitlement to accrued 
benefits.  


FINDINGS OF FACT

1.  The veteran died in October 1987.  A claim for benefits 
was pending at the time of the his death.  

2.  The appellant's mother, alleging she was the veteran's 
widow, filed a claim for death benefits to include dependency 
and indemnity (DIC), death pension, and accrued benefits in 
May 1998, nearly 11 years after the veteran's death.  

3.  In February 2001, the RO denied the appellant's mother 
claim.  The appellant's mother initiated an appeal.

4.  The appellant's mother died on July [redacted], 2001, while her 
claim remained pending.  

5.  The appellant, claiming to be the child of the veteran 
and the alleged deceased beneficiary, filed an application 
for reimbursement for accrued benefits due to a deceased 
beneficiary in November 2002.  


CONCLUSION OF LAW

There are no accrued benefits to which the appellant is 
entitled.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the RO, by a 
December 2001 letter, notified the appellant of the evidence 
and information necessary to complete her claim for 
entitlement to accrued benefits due to a deceased 
beneficiary.  The RO enclosed an application for such 
benefits which notified her about the payment of accrued 
benefits in general on the back of this document.  The RO in 
December 2002 letter that notified the appellant of its 
denial provided her a toll-free telephone number.  

In the June 2003 statement of the case, the RO notified 
appellant the reason why she was not entitled to payment of 
accrued benefits.  The June 2003 statement of the case 
provided laws and regulations pertaining to entitlement to 
the benefits sought, and it included a detailed explanation 
as to why she had no entitlement to accrued benefits under 
the applicable laws and regulations based on the evidence 
provided at that time.  

The Board concludes that VA has met its duty to notify the 
appellant in this matter with respect to the issue being 
decided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  In this case, the evidence includes copies of 
the marriage certificate, the divorce decree and the death 
certificates of the veteran and appellant's mother.  There is 
of record a field examination done in August 2001 to 
ascertain further the appellant's mother's marital status.  

In this case there is no reasonable possibility that any 
further assistance would aid in substantiating appellant's 
claim for accrued VA death benefits.  See 38 U.S.C.A. 
§ 5103A(a)(2); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that VA is not required to provide assistance 
pursuant to the VCAA where "no reasonable possibility exists 
that any further assistance would aid the appellant in 
substantiating her claim"); Smith v. Gober, 14 Vet. App. 227 
(2000) (holding remand pursuant to VCAA not required when law 
is dispositive).  

In fact, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include the claimant's ineligibility for the benefit 
sought because of a lack of legal eligibility.  38 C.F.R § 
3.159(d) (2003).  

All relevant facts have been adequately developed and no 
further assistance to the appellant in developing the facts 
pertinent to the claim for is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  

Entitlement to Accrued Benefits

The appellant contends that she is entitled to accrued death 
benefits based on her claims that she is the child of the 
deceased veteran and her late mother and that her late mother 
was married to the veteran at the time of his death in 
October 1987.  Her mother had a pending claim for death 
benefits of veteran when she died in July 2001.

The evidence of record shows that the veteran died in October 
1987.  In a January 1987 rating decision, the RO granted 
entitled to special monthly pension on account of regular 
need of aid and attendance, but found there was no 
entitlement while the veteran was maintained at government 
expense.  Moreover, his income was found to exceed the 
maximum rate of income in order to be eligible to receive 
disability pension.  His claim for entitlement to service 
connection for hypertension/ arteriosclerotic heart disease 
was pending at the time of his death in October 1987.  

The Board notes that the veteran's widow had a claim for 
death benefits pending at the time of her death.  Thus, the 
question to be addressed is whether the veteran's widow was 
entitled to death benefits at the time of her death.  DIC is 
a payment made by the VA to a surviving spouse or child 
because of a service-connected death.  38 U.S.C.A. § 101(14) 
(West 2002); 38 C.F.R. § 3.5(a)(1) (2003).  For death pension 
purposes, the applicable law and regulations require that the 
widow be the surviving spouse of the veteran and meet certain 
income limitation provisions.  See 38 C.F.R. §§ 3.23, 3.50 
(2003).  Here, the RO determined, prior to the appellant's 
mother death, that the appellant's mother was not the 
surviving spouse of the veteran.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2003).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused through fault of either party, will not break the 
continuity of the cohabitation. 38 C.F.R. § 3.53(a) (2003). 
In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken. 38 
C.F.R. § 3.53(b) (2003).  See Gregory v. Brown, 5 Vet. App. 
108, 112 (1993).

The evidence includes a copy of a marriage certificate 
showing that the veteran and the appellant's mother were 
married on May [redacted], 1926 in the Philippines. However, a copy 
of a divorce decree shows that the veteran and the 
appellant's mother were divorced on October [redacted], 1951.  The 
divorce was finalized by the District Court of Bell County, 
Texas.  The record does not show that the veteran remarried 
the appellant's mother at a later date.  The appellant's 
mother contended that she never was legally divorced or 
separated the veteran, but that he left her and moved to the 
United States prior to World War II.  She stated her returned 
during the war and lived with her and then left again.  When 
the veteran filed for divorce in Hawaii, the appellant's 
mother did not consent to such a divorce.  She stated that 
she never remarried or lived with another man and considered 
herself still married to the veteran, as she did not consent 
to a separation or divorce.   The preponderance of the 
evidence reflects that the veteran and the appellant's mother 
were divorced and remained separated thereafter.  The Board 
concludes that the appellant's mother was divorced from the 
veteran at the time of his death and therefore was not 
entitled to accrued benefits on any basis.  

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2003).  An accrued benefits 
claim is derivative of the veteran's claim for service 
connection, i.e., the claimant's entitlement is based on the 
veteran's entitlement.  38 U.S.C.A. § 5121 provides direction 
on how to apply for accrued benefits which were "due and 
unpaid" to the veteran at the time of death and to whom the 
benefits are to be paid.  Under 38 U.S.C.A. § 5121, 
therefore, a claimant is only entitled to what was properly 
due the veteran at the time of death, but which was unpaid.  
Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996).  

Under applicable law, accrued benefits to which a payee was 
entitled at his or her death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, will upon the death of such person, be paid as 
follows:

(1)  Upon the death of a veteran to the living person first 
listed as follows: 
(i)	His or her spouse; 
(ii)	His or her children (in equal shares); 
(iii)	His or her dependent parents (in equal shares) or 
the surviving parent.  

(2)  Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  

38 C.F.R. § 3.1000(a) (2003).  

The appellant's mother, claiming to the be the veteran's 
surviving spouse, filed an application for death benefits to 
include death pension, DIC, and accrued benefits in May 1998, 
nearly eleven years after the veteran's death.  Since she did 
not file an application for accrued benefits in the form 
prescribed by the Secretary within 1 year after the date of 
death, she was not entitled to accrued benefits.  38 C.F.R. 
§§ 3.152(a), 3.1000(c).  

Thus, the Board concludes that even if appellant's mother 
were considered the veteran's surviving spouse for purposes 
of receiving accrued benefits, there would still not be any 
entitlement to benefits, because the appellant's mother did 
not file her application for accrued benefits within 1 year 
of the veteran's date of death.  38 C.F.R. § 3.1000(c).  
Because the appellant's mother was not entitled to any VA 
benefits, the appellant likewise is not entitled to accrued 
benefits stemming from her mother's claim.  The appellant's 
claim, therefore, is barred as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (the claim must be 
denied if there is no entitlement under the law).


ORDER

Entitlement to accrued benefits is denied as a matter of law.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



